     Case 8:19-cv-02020-DFM Document 30 Filed 09/14/20 Page 1 of 1 Page ID #:156




 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   MATTHEW A. BOYDEN, et al.,            ) Case No. SACV19-02020-DFM
                                           )
12                      Plaintiff,         )
                                           ) ORDER OF DISMISSAL UPON
13                 v.                      )
                                           ) SETTLEMENT OF CASE
                                           )
14                                         )
     ALLSTATE INSURANCE                    )
15                                         )
     COMPANY,
                                           )
16               Defendant.                )
                                           )
17                                         )
                                           )
18
19
           The Court having been advised by the parties that the above-entitled
20
     action has been settled,
21
           IT IS HEREBY ORDERED that this action is dismissed in its entirety
22
     without prejudice to the right, upon good cause being shown within 45 days, to
23
     reopen the action if settlement is not consummated. All hearing dates are
24
     vacated and taken off calendar.
25
     Dated: September 14, 2020
26
                                               DOUGLAS F. McCORMICK
27                                             United States Magistrate Judge
28
